Detailed Action

Acknowledgements 


1.   	This communication is in response to the Request for Continued Examination for Application No. 15/355,737 filed on 10/6/2022.
2. 	Claims 30-43 are currently pending and have been fully examined.

3.	Claims 1- 29 and 58 have been cancelled by the Applicant.

4.	Claims 44-57 and 59 have been withdrawn by the Applicant.

5.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
6.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 C.F.R.- §1.114
7.	A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114, and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR §1.114. Applicant's submission filed on 10/6/2022, has been entered. 



Under MPEP 707.02 Analysis

8.            Under MPEP 707.02 analysis, both the Examiner and SPE have reviewed Applicant’s claims limitations and every effort was made to terminate prosecution.  This application was considered “special” by the Examiner.
Response to Applicant’s Comments/Remarks
9.	Applicant’s response, filed on 10/6/2022, has fully been considered, but is not persuasive.
Applicant’s Argument #1:
Applicant contends that the 35 USC 101 rejection was improper for Applicant recited elements integrate into a practical application because the claim requires two separate and distinct devices exchange specific messages.

Examiner’s Response to Argument #1:
Applicant’s argument that the 35 USC 101 rejection was improper for Applicant recited elements integrate into a practical application because the claim requires two separate and distinct devices exchange specific messages has fully been considered, but is not persuasive.  The Examiner would like to point out that separate and distinct devices exchanging specific messages is what separate and distinct devices do.  Applicant’s Specification is silent any type of evidence that demonstrates Applicant’s claim of an improvement.  

The Examiner respectfully disagrees with the Applicant’s contentions.  Applicant’s claim 30, is directed to the abstract idea of “controlling access to documents (i.e. DRM),” without significantly more.  

Taking Applicant’s claim elements separately, the functions performed by Applicant’s server computer at each step of the process is purely conventional.  Using the server computer to perform the Applicant’s claimed functions are one of the most basic function(s) of a computer.  Applicant’s functions that can be achieved by a general purpose computer without special programing.  None of these activities are used in some unconventional manner nor do any produce an unexpected result. 
It must be determined if the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an “abstract idea” for which computers are invoked merely as a tool. 

Here, however, Applicant’s Specification (including the claim language) makes clear that the claims focus on an abstract idea, and not on any improvement to computer technology and/or functionality.  Claim 30 does not, for example, purport to improve the functioning of the computer itself.  Nor does it effect in the improvement in any other technology or technical field.  Applicant’s claim limitations does not describe any particular improvement in the manner of a computer functions.
  
None of Applicant’s limitations reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, applies or uses a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Applicant’s limitations simply reflect the “controlling access to documents (i.e. DRM),” which is an abstract idea, without significantly more.  Applicant’s claim 30 does not provide an inventive concept because the additional elements recited in claim 30 provide significantly more than the recited judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea of “controlling access to documents (i.e. DRM),” without significantly more.

The Federal Circuit has held similar concepts abstract.  Thus, for example, the Federal Circuit has held that abstract idea include the concepts of collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content. 

The Examiner finds no indication in the Specification, nor does the Applicant direct the Examiner to any indication, that the operations recited in claim 30 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any assertedly inventive programing, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.   

The Examiner finds no indication in the Specification that the claimed invention effects a transformation or reduction of a particular article to a different state or thing.  Additionally, the Examiner fails to find anything of record that attributes an improvement in technology andor a technical field to the claimed invention or that otherwise indicates that the claimed invention integrates the abstract idea into a “practical application,” as that phrase is used in the 2019 Revised Guidance. 
Applicant has offered no persuasive argument or technical reasoning to demonstrate that the “controlling access to documents (i.e. DRM),” recited in claim 30 involves more than well-understood, routine and conventional computer activities, i.e., generic computer functions. CF. In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Simply programing a general-purpose computer or generic circuitry to perform an abstract ides does not provide an “inventive concept” such that the claim amounts to significantly more than that abstract idea. See Alice, 573 U.S. at 221-227

The Examiner would like to point out that “claims for which computers are invoked merely as a tool…use of a computer as a tool – economic task, or method of conducting business, the computer acts as a device to move and hold data, but the computer is used merely in its ordinary capacity of routine computerization of bookkeeping functions are not tied to a technological advance.” 

Considered as an ordered combination, the computer functions of Applicant’s claim 30 add nothing that is not already present when the steps are considered separately; hence, the ordering of the steps is therefore, ordinary and conventional.

Also, the Examiner would like to point out that “an inventive concept that transforms the abstract idea into a patent-eligible invention must be significantly more than the abstract idea itself, and cannot simply be an instruction to implement or apply the abstract idea on a computer.”  In sum, on this record, we find that Applicant’s claim(s) do NOT integrate the judicial exception into a practical application that improves existing technological processes and computer technology. This concludes the eligibility analysis on this record.

Dependent claim(s) 31-40 and 42-43 when analyzed as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations only refine the abstract idea further.  For instance, in claim(s) 31-40 and 42-43 the steps, under the broadest reasonable interpretation, are further refinements of [organizing human activities, mental process, mathematical concepts/formulas] because these steps further describe the intermediary steps of the underlying process.

In all the dependent claim(s), the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claim(s) do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  Thus, the claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claim(s) also are not patent eligible.
Claim 41 contains similar language or like deficiencies found in claim 30.  Dependent claim(s) 31-40 and 42-43 do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly.  Therefore, the Examiner respectfully disagrees with the Applicant and maintains his rejection. 

Claim Rejections – 35 USC § 101

10.	35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

11.	Claim(s) 30-42 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[ljaws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216 (2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)). In accordance with the framework, we first determine what concept the claim is “directed to.”  See Alice, 573 U.S. at 219, 573 U.S. 208 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”). For example, concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219-20; 573 U.S. 208; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, Appeal 2018-002948 Application 13/009,053 594-95 (1978)); and mental processes (Gottschalkv. Benson, 409 U.S. 63, 69 (1972)).
Specifically, claims 30-43 are directed toward at least one judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), without significantly more.  In accordance with the 2019 PEG, the rationale for this determination is explained below.
Step 1 Statutory Categories (streamlined analysis):
Establishing the broadest reasonable interpretation of the claim as a whole, does it fall under one of the four patentable categories of 35 U.S.C. § 101: 
(1) process; 
(2) machine; 
(3) manufacture; 
(4) composition of matter. 
Step 1:
Representative claim 30 is directed toward a method, which is a statutory category of invention.
Representative claim 41 is directed toward a method, which is a statutory category of invention.

The claim(s) recite(s) controlling access to documents (i.e. DRM),” which is an “abstract idea,” without significantly more.

Revised Step 2A; Prong One of Two Prong Inquiry:
Although claim 30 recite a method/apparatus that falls within one of the four patentable categories of 35 U.S.C. § 101, the Supreme Court has "long held that this provision contains an important implicit exception" that "[l]aws of nature, natural phenomena, and abstract ideas are not patentable." Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 70 (2012) (quotation omitted). To determine patentable subject matter a revised determination will be made using the 2019 PEG.
"First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts" of "laws of nature, natural phenomena, and abstract ideas." Alice Corp. v. CLS Bank int'l, 134 S. Ct. 2347, 2355; 573 U.S. 208 (2014). "The inquiry often is whether the claims are directed to 'a specific means or method' for improving technology or whether they are simply directed to an abstract end-result."  To determine if the claim “recites” and “abstract idea,” the Examiner identifies the specific limitations in the claim under examination the Examiner believes recites an “abstract idea” and determines whether the identified limitation(s) fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG.  
The grouping of abstract ideas, as recited in the 2019 PEG, comprises: 
Mathematical Concepts/Formulas;
mathematical relationships;
a mathematical formula or equation;
a mathematical calculation;
formula;
Mental Processes; and 
concepts performed by the human mind or by pen and paper (e.g. observation, evaluation, judgement, opinion);
(3) Certain Methods of Organizing Human Activity (e.g. fundamental economic practice);
a. fundamental economic principles or practices (e.g. hedging, insurance, mitigating risk);
b. commercial or legal interactions (e.g. contracts, legal obligations, business relations, advertising;
	c. managing personal behavior or relationships;
d. interactions between people (e.g. social activities, teaching);

Claim Analysis:
Identifying the specific limitation(s) in the claim that recites an abstract idea (note: abstract idea is highlighted bold);
Claim 30 (currently amended): A method for exchanging a good or a service by facilitating a transaction between two or more parties comprising the steps of:

receiving by a server computer via a network from a client communications device of the first party to the transaction, one or more electronic documents specifying one or more terms of the transaction set forth by the first party;

receiving by the server computer from the client communications device of the first party via the network, an identity validation of the first party, wherein the identity validation indicates that the first party has agreed to the one or more documents, the one or more terms of the transaction and the transaction;

receiving by the server computer via the network from a client communications device of the second party to the transaction, an identity validation of the second party;

posting by the server computer, the received documents such that the client communications device of the second party can access the posted electronic documents via the network;

tracking by the server computer, one or more changes, choices, modifications, substitutions or combinations thereof to the one or more electronic documents made by the second party comprising receiving by the server computer via the network from the client communications device of the second party, one or more commands relating to a portion of the electronic documents from the second party, wherein the one or more commands include an acceptance of the portion of the one or more electronic documents, a change of the portion of the one or more electronic documents by the second party, a choice of the portion of the one or more electronic documents by the second party, a modification of the portion of the one or more electronic documents by the second party, or a substitution of the portion of the one or more electronic documents by the second party;

displaying by the server computer, the acceptances, the changes, the choices, the modifications, the substitutions or the combinations thereof in a different visual format;

receiving by the server computer from the client communications device of the second party, an acceptance of the one or more electronic documents, the one or more terms of the transaction and the transaction;

locking by the server computer, the one or more electronic documents against future changes;

attaching by the server computer, the identity validation from the first party and the second party to the accepted one or more electronic documents; and

exchanging the good or the service between the first party and the second party in accordance with the one or more documents. 

Determine whether the identified specific limitation(s) falls within at least one of the groupings of abstract ideas enumerated in 2019 PEG;
Claim Analysis:
Applicant’s limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of generic computer components.  The mere nominal recitation of a generic processor does not take the claim limitation out of the three designated abstract idea groups.

The Examiner identifies that the Applicant’s claim limitations full under 2019 PEG group(s) of abstract idea is/are: 
(1) Mathematical Concepts; 
(2) Mental Processes; 
(3) Certain Methods of Organizing Human Activity;
Because the claims are directed to “controlling access to documents (i.e. DRM),” it is an abstract idea.  Since the identified limitations(s) fall within any of the groupings of abstract ides enumerated in the 2019 PEG, the analysis should proceed to Revised Step 2A, Prong Two.
	We must now examine the elements of the claim to determine whether it contains an “inventive concept” sufficient to “transform” the claimed abstract idea into a patent eligible application.  A claim that recites an “abstract idea” must include “additional features” to ensure the claim is more than a drafting effort designed to monopolize the “abstract idea.”

Revised Step 2A, Prong Two of Two Prong Inquiry:
The Examiner then makes a determination if there are there any additional element(s) or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  Therefore, the additional element(s) or a combination of elements, recited in the claim, is beyond the judicial exception(s), and
	Does the claim recite additional elements that integrate the judicial exception into a “practical application” of the exception?  Requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself.  
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.
Claim Analysis:
Identifying the specific limitation(s) in the claim that recites additional element(s) or a combination of elements;

Claim 30 (currently amended): A method for exchanging a good or a service by facilitating a transaction between two or more parties comprising the steps of:

receiving by a server computer via a network from a client communications device of the first party to the transaction, one or more electronic documents specifying one or more terms of the transaction set forth by the first party;

receiving by the server computer from the client communications device of the first party via the network, an identity validation of the first party, wherein the identity validation indicates that the first party has agreed to the one or more documents, the one or more terms of the transaction and the transaction;

receiving by the server computer via the network from a client communications device of the second party to the transaction, an identity validation of the second party;

posting by the server computer, the received documents such that the client communications device of the second party can access the posted electronic documents via the network;

tracking by the server computer, one or more changes, choices, modifications, substitutions or combinations thereof to the one or more electronic documents made by the second party comprising receiving by the server computer via the network from the client communications device of the second party, one or more commands relating to a portion of the electronic documents from the second party, wherein the one or more commands include an acceptance of the portion of the one or more electronic documents, a change of the portion of the one or more electronic documents by the second party, a choice of the portion of the one or more electronic documents by the second party, a modification of the portion of the one or more electronic documents by the second party, or a substitution of the portion of the one or more electronic documents by the second party;

displaying by the server computer, the acceptances, the changes, the choices, the modifications, the substitutions or the combinations thereof in a different visual format;

receiving by the server computer from the client communications device of the second party, an acceptance of the one or more electronic documents, the one or more terms of the transaction and the transaction;

locking by the server computer, the one or more electronic documents against future changes;

attaching by the server computer, the identity validation from the first party and the second party to the accepted one or more electronic documents; and

exchanging the good or the service between the first party and the second party in accordance with the one or more documents. 

Does the claim as a whole integrates the mental process into a practical application?

	Examples of limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);

Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition;

Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 

Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and

Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception;
The Examiner considers whether the claimed invention pertains to an improvement in:
(1) The functioning of the computer itself; or 
(2) Any other technology or technical field.  
This is also referred to as a technological solution to a technological problem.  
	Determine, by the Examiner, that there is a technical explanation as to how to implement the invention in the Specification and the claim itself reflects the improvement in technology.  In determining to identify the “improvement” the Examiner searches both: 
The Specification; and 
The Claims;
The Specification must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  For example, the Specification could identify a technical problem and explain how the Specification provides a technical solution.
	As to the claims, after the Examiner has consulted the Specification and determined the disclosed invention pertains to an improvement in technology, the claim must be evaluated to ensure the claim itself reflects the improvement in technology.  It must be determined whether the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.
	Under a “particular machine” consideration, a claim limitation can integrate a judicial exception by implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
This consideration is discussed in MPEP 2106.05(b).
A claim to add a generic computer or generic computer components and asserts that the claim integrates a judicial exception because the generic computer is 'specially programmed, or is a 'particular machine, the Examiner should look at whether the added elements integrate the judicial exception.  Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.
	Under a “particular transformation” consideration, a claim limitation can integrate a judicial exception by effecting a transformation or reduction of a particular article to a different state or thing.  This consideration is discussed in MPEP 2106.05(c).
	Under “other meaningful limitations” consideration, a claim limitation can integrate a judicial exception by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  This consideration is discussed in MPEP 2106.05(e).
Examples of limitations that are “NOT” indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);

Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

Result of Claim Analysis:
The claim recites the additional element(s): by a server computer; the “server computer” in the step(s) is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea. 
Thus the exception is not integrated into a “practical application,” then the claim is “directed to” the exception, proceed to Step 2B.

Analysis Step 2B:
Because we determine the claims are directed to an abstract idea, we analyze the claims under step 2B of Alice to determine if there are additional limitations that individually, or as an ordered combination, ensure the claims amount to "significantly more" than the abstract idea.  Alice, 134 S. Ct. at 2355; 573 U.S. 208 (citing Mayo, 566 U.S. at 76-77)).  Does the claim provide an inventive concept i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception (e.g. abstract idea) in the claim?
Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself.  
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.

Step 2B includes evaluation of the same considerations as revised Step 2A Prong Two, plus two additional considerations: 
whether the additional elements amount to significantly more than the exception itself;

Claim Analysis:


Claim 30: 

A method for exchanging a good or a service by facilitating a transaction between two or more parties comprising the steps of:

receiving by a server computer via a network from a client communications device of the first party to the transaction, one or more electronic documents specifying one or more terms of the transaction set forth by the first party;

receiving by the server computer from the client communications device of the first party via the network, an identity validation of the first party, wherein the identity validation indicates that the first party has agreed to the one or more documents, the one or more terms of the transaction and the transaction;

receiving by the server computer via the network from a client communications device of the second party to the transaction, an identity validation of the second party;

posting by the server computer, the received documents such that the client communications device of the second party can access the posted electronic documents via the network;

tracking by the server computer, one or more changes, choices, modifications, substitutions or combinations thereof to the one or more electronic documents made by the second party comprising receiving by the server computer via the network from the client communications device of the second party, one or more commands relating to a portion of the electronic documents from the second party, wherein the one or more commands include an acceptance of the portion of the one or more electronic documents, a change of the portion of the one or more electronic documents by the second party, a choice of the portion of the one or more electronic documents by the second party, a modification of the portion of the one or more electronic documents by the second party, or a substitution of the portion of the one or more electronic documents by the second party;

displaying by the server computer, the acceptances, the changes, the choices, the modifications, the substitutions or the combinations thereof in a different visual format;

receiving by the server computer from the client communications device of the second party, an acceptance of the one or more electronic documents, the one or more terms of the transaction and the transaction;

locking by the server computer, the one or more electronic documents against future changes;

attaching by the server computer, the identity validation from the first party and the second party to the accepted one or more electronic documents; and

exchanging the good or the service between the first party and the second party in accordance with the one or more documents. 



Claim Analysis Result:

Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the “abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually.  There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology.  

The additional elements of claim(s) 30 do not change the analysis as claim(s) 30 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because alone, the elements do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 30 taken together, as an ordered combination, as a whole, also do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 30 include:
NONE;

Applicant’s “additional elements” disclose generic computer components performing generic computer functions which alone, do not amount to significantly more than the judicial exception.  Within claim(s) 30, they are recited at a high level of generality and are functioning and processing instructions in a conventional manner known in the industry.  Courts have held computer-implemented processes not to be significantly more than an “abstract idea” (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an “abstract idea,” such as an idea that could be done by human analog (i.e. by hand or by merely thinking). This is the central issue with the claimed invention as the computer elements are merely used as a tool to carry out the “abstract idea,” to perform Applicant’s claimed functions, which are well-understood and conventional to the industry.  Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the “abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology. 
Their collective functions merely provide conventional computer implementation as the Specification, which merely indicate generic and conventional computing components, used as a tool to implement the “abstract idea, without specifically identifying improvements to the technology utilized, rather indicating technology is merely utilized as a tool to implement the “abstract idea.”
Applicant’s limitations are represent instructions for the “abstract idea” and/or insignificant post-solution activity.  Moreover, these limitations do not constitute significantly more because they are simply an attempt to limit the “abstract idea” to a particular technological environment.  Viewing these limitations in combination with the elements that set forth the “abstract idea,” the claim(s) 30 merely instruct Applicant’s claimed process which are instructions to implement the “abstract idea.”   
	Furthermore, the limitations whish set forth the “abstract idea” do not appear to be sufficiently supported by the required algorithm(s) necessary to carry out their claimed function in a specific, limiting manner, thereby indicating a high level or preemption. 
Conclusion 
	Thus, when all of the limitations of the claims are considered, both individually and as an ordered combination as outlined above, the Examiner concludes that the claim is not directed to a patent-eligible subject matter under 35 USC 101 because it does not amount to significantly more than the “abstract idea.”
Additionally, the Examiner would additionally point out the following:
“The method claims do not, for example, purport to improve the functioning of the computer itself. See ibid. (“There is no specific or limiting recitation of . . . improved computer technology . . . ”); Brief for United States as Amicus Curiae 28–30. Nor do they effect an improvement in any other technology or technical field. See, e.g., Diehr, 450 U. S., at 177–178. Instead, the claims at issue amount to “nothing significantly more” than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.”

Also, the Examiner would like to point out that “claims for which computers are invoked merely as a tool…use of a computer as a tool – economic task, or method of conducting business, the computer acts as a device to move and hold data, but the computer is used merely in its ordinary capacity of routine computerization of bookkeeping functions are not tied to a technological advance.”   “Furthermore, merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, 855 F.3d at 1327 (“Adding one abstract idea (math) to another abstract idea . . . does not render the claim non-abstract.”); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas).”
	Also, the Examiner would like to point out that “an inventive concept that transforms the “abstract idea” into a patent-eligible invention must be significantly more than the “abstract idea” itself, and cannot simply be an instruction to implement or apply the “abstract idea” on a computer.”
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Dependent claim(s) 30-40 and 42-43 when analyzed as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations only refine the abstract idea further.
For instance, in claim(s) 30-40 and 42-43 the steps, under the broadest reasonable interpretation, are further refinements of [organizing human activities, mental process, mathematical concepts/formulas] because these steps further describe the intermediary steps of the underlying process.
In all the dependent claim(s), the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claim(s) do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  Thus, the claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claim(s) also are not patent eligible.
Claim 41 contains similar language or like deficiencies found in claim 30.
Dependent claim(s) 31-40 and 42-43 do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly.  Therefore, the Examiner respectfully disagrees with the Applicant and maintains his rejection
	
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

14.	Claim 30-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albazz et al., (US 2002/0042782) (“Albazz”) and in view of Crawford et al., (US 6,502,113) (“Crawford”).  
As to claim(s) 30 and 41:
Albazz teaches substantially as claimed:

receiving by a server computer via a network from a client communications device of the first party to the transaction, one or more electronic documents specifying one or more terms of the transaction set forth by the first party (  [0015]-[0019], [0022]-[0029], Abstract, Figures 3, 8, 9-12);

receiving by the server computer from the client communications device of the first party via the network, an identity validation of the first party ([0015]-[0016], [0025], [0043], [0083], [00092], [0097], Claims 6, 12, 25, 44);

wherein the identity validation indicates that the first party has agreed to the one or more documents, the one or more terms of the transaction and the transaction ([0015]-[0016], [0025], [0043],  [0083], [0092], [0097], Claims 6, 12, 25, 44);

receiving by the server computer via the network from a client communications device of the second party to the transaction, an identity validation of the second party ([0025], [0043], [0097], Claims 6, 12, 25, 35, 44);

 	As to, wherein the one or more commands include an acceptance of the portion of the one or more electronic documents, a change of the portion of the one or more electronic documents by the second party, a choice of the portion of the one or more electronic documents by the second party, a modification of the portion of the one or more electronic documents by the second party, or a substitution of the portion of the one or more electronic documents by the second party, the Examiner does not give it patentable weight because Applicant’s limitation is not a positive recitation of a method step and thus, will not differentiate the claims from the prior art. See Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965) ("A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities."); MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).
The Examiner would like to point out that methods differ from methods by method steps.  Additionally, the Examiner would like to bring to the Applicant’s attention: 
Therefore, methods that are not to be performed, do not accomplish this task.  The dichotomy between process and product classes of invention has also been recognized and noted in the following discussion  in  Ex Parte Forsyth,1 151 USPQ 55, 56 (Bd. of Appeals 1965):  A claim such as those before us cannot be both method and apparatus. It must be clear from its wording that it is drawn to one or the other of these mutually exclusive statutory classes of invention. A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities. The Patent Act of 1952 did not abolish the then existing different classes of invention. It reaffirmed the same by Section 101 of USC 35. 2  

MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).

A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965);

receiving by the server computer from the client communications device of the second party, an acceptance of the one or more electronic documents, the one or more terms of the transaction and the transaction (Abstract, [0015], [0058]);

locking by the server computer, the one or more electronic documents against future changes (Abstract, [0016], [0017], [0022]-[0023]);

attaching by the server computer, the identity validation from the first party and the second party to the accepted one or more electronic documents ([0025], [0043], Claim 6); and

exchanging the good or the service between the first party and the second party in accordance with the one or more documents (Figure 1);

Albazz does not expressly teach:

posting by the server computer, the received documents such that the client communications device of the second party can access the posted electronic documents via the network;

tracking by the server computer, one or more changes, choices, modifications, substitutions or combinations thereof to the one or more electronic documents made by the second party comprising receiving by the server computer via the network from the client communications device of the second party, one or more commands relating to a portion of the electronic documents from the second party;

displaying by the server computer, the acceptances, the changes, the choices, the modifications, the substitutions or the combinations thereof in a different visual format;

However, Crawford teaches: 

posting by the server computer, the received documents such that the client communications device of the second party can access the posted electronic documents via the network ((Col. 11, lines 20-40), Figures 7-15);

tracking by the server computer, one or more changes, choices, modifications, substitutions or combinations thereof to the one or more electronic documents made by the second party comprising receiving by the server computer via the network from the client communications device of the second party, one or more commands relating to a portion of the electronic documents from the second party (Abstract, (Col. 2, lines 45-67), (Col. 2, lines 1-20), (Col. 4, lines 34-67), (Col. 5, lines 10-67), (Col. 6, lines 35-43));

displaying by the server computer, the acceptances, the changes, the choices, the modifications, the substitutions or the combinations thereof in a different visual format (Figures 12-15);

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the online agreements as taught by Albazz to include the features of 
visually displaying changes made by the parties in the agreements process, as taught by Crawford because it aids in ensuring that only properly authorized changes are employed.

As to Claim 31:

Albazz teaches:

wherein the identity validation comprises an electronic signature ([0025], [0043], Claims 6, 12);


As to Claim(s) 32 and 42:

Crawford teaches:

wherein the step of receiving the identity validation of the second party at the server computer via the network from the client communications device of the second party to the transaction further comprises receiving a user name for the second party, a password for the second party and an electronic signature for the second party (Col. 15, lines 11-40);




As to claim 33:

Crawford teaches:

further comprising the step of assigning the transaction to an account that is accessible via the network (Col. 15, lines 10-40);

As to claim 34:

As to, wherein the second party is provided with a login information for the account, the Examiner does not give it patentable weight because Applicant’s limitation is not a positive recitation of a method step and thus, will not differentiate the claims from the prior art. See Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965) ("A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities."); MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).
The Examiner would like to point out that methods differ from methods by method steps.  Additionally, the Examiner would like to bring to the Applicant’s attention: 
Therefore, methods that are not to be performed, do not accomplish this task.  The dichotomy between process and product classes of invention has also been recognized and noted in the following discussion  in  Ex Parte Forsyth,3 151 USPQ 55, 56 (Bd. of Appeals 1965):  A claim such as those before us cannot be both method and apparatus. It must be clear from its wording that it is drawn to one or the other of these mutually exclusive statutory classes of invention. A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities. The Patent Act of 1952 did not abolish the then existing different classes of invention. It reaffirmed the same by Section 101 of USC 35. 4  

MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).

A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965);

As to claim 35:

Crawford teaches:

further comprising the step of sending the accepted one or more electronic documents to each party ((Col. 3, lines 20-40), Figure 15);

As to claim 36:

As to, the transaction involves intellectual property comprising copyrightable material, ideas, patents, patent applications, trademarks, licenses or technology, the Examiner does not give it patentable weight because Applicant’s limitation is not a positive recitation of a method step and thus, will not differentiate the claims from the prior art. See Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965) ("A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities."); MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).
The Examiner would like to point out that methods differ from methods by method steps.  Additionally, the Examiner would like to bring to the Applicant’s attention: 
Therefore, methods that are not to be performed, do not accomplish this task.  The dichotomy between process and product classes of invention has also been recognized and noted in the following discussion  in  Ex Parte Forsyth,5 151 USPQ 55, 56 (Bd. of Appeals 1965):  A claim such as those before us cannot be both method and apparatus. It must be clear from its wording that it is drawn to one or the other of these mutually exclusive statutory classes of invention. A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities. The Patent Act of 1952 did not abolish the then existing different classes of invention. It reaffirmed the same by Section 101 of USC 35. 6  

MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).

A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965);

 
As to claim 37:

Crawford teaches:

making a list of agreements available to the first party (Figures 11-13); and

selecting the one or more electronic documents by the first party from the list of agreements (Abstract, (Col. 5, lines 55-67), (Col. 6, lines 45-67));


As to claim 38:

Crawford teaches:

further comprising the step of storing the one or more electronic documents in a user profile assigned to the first party (Figures 8 and 12);


As to claim 39:

Crawford teaches:

further comprising the step of creating a dialog session that is: (a) public to all the parties for recording comments relating to the one or more electronic documents, or (b) private between at least two of the parties for recording comments to the one or more electronic documents (Figures 8 and 12);


As to claim 40:

As to, wherein: the client communications device comprises a computer, a workstation, a personal data assistant, an Internet-enabled phone or a wireless communications device, the Examiner does not give it patentable weight because Applicant’s limitation is not a positive recitation of a method step and thus, will not differentiate the claims from the prior art. See Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965) ("A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities."); MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).
The Examiner would like to point out that methods differ from methods by method steps.  Additionally, the Examiner would like to bring to the Applicant’s attention: 
Therefore, methods that are not to be performed, do not accomplish this task.  The dichotomy between process and product classes of invention has also been recognized and noted in the following discussion  in  Ex Parte Forsyth,7 151 USPQ 55, 56 (Bd. of Appeals 1965):  A claim such as those before us cannot be both method and apparatus. It must be clear from its wording that it is drawn to one or the other of these mutually exclusive statutory classes of invention. A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities. The Patent Act of 1952 did not abolish the then existing different classes of invention. It reaffirmed the same by Section 101 of USC 35. 8  

MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).

A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965);


As to claim 43:

Crawford teaches:

making a list of agreements available to the first party, and selecting the one or more electronic documents by the first party from the list of agreements; or

storing the one or more electronic documents in a user profile assigned to the first party; or

wherein the client communications device comprises a computer, a workstation,	 a personal data assistant, an Internet-enabled phone or a wireless communications device (Col. 2, lines 25-30);


Conclusion

15.	The prior art made of record and not relied upon is considered pertinent to 

Applicant’s disclosure.  Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mr. Dante Ravetti whose telephone number is (571) 270-3609. The examiner can normally be reached on Monday - Thursday 9:00am-5:00pm.

If attempts to reach examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-4609.

Information regarding the status of an application may be obtained from

the Patent Application Information Retrieval (PAIR) system. Status information

for published applications may be obtained from either Private PAIR or Public

PAIR. Status information for unpublished applications is available through

Private PAIR only. For more information about the PAIR system see

http://pair-direct5yspto.gov. Should you have questions on access to the private

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866)

217-9197. If you would like assistance from a USPTO Customer Service

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1 -(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        11/22/2022






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965)
        
        
        2 In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)
        
        [ 1 ] Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every
        [ 2 ] limitation 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
positively recited
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 in a claim must be given effect in order to determine what subject matter that claim defines.
        
        3 “A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965)
        
        
        4 In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)
        
        [ 1 ] Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every
        [ 2 ] limitation 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
positively recited
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 in a claim must be given effect in order to determine what subject matter that claim defines.
        
        5 “A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965)
        
        
        6 In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)
        
        [ 1 ] Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every
        [ 2 ] limitation 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
positively recited
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 in a claim must be given effect in order to determine what subject matter that claim defines.
        
        7 “A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965)
        
        
        8 In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)
        
        [ 1 ] Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every
        [ 2 ] limitation 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
positively recited
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 in a claim must be given effect in order to determine what subject matter that claim defines.